Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), rendered October 4, 1989, which convicted defendant, after nonjury trial, of attempted grand larceny in the third degree, petty larceny, criminal possession of burglar’s tools, and criminal mischief in the fourth degree, and sentenced him to IV2 to 3 years imprisonment on the first count, concurrent with 1 year terms on the remaining counts, unanimously affirmed.
Defendant, in his trial testimony, admitted entering the rear of a parked car on a public street, without permission or authority, and removing audio cassette tapes from the vehicle. He denied having climbed from the rear seat to the front seat of the vehicle and having attempted to start the vehicle’s ignition with a screwdriver, as testified to by the arresting police officer. Defendant maintained that his large size, his heavy coat, and the obstacle of two bucket seats with tall headrests made such a feat physically impossible. We find no merit to the contention that the arresting police officer’s testimony was incredible as a matter of law or provides any basis to find the verdict was against the weight of the evidence (People v Garafolo, 44 AD2d 86). It was for the trier of facts to assess the credibility of the witnesses and to resolve the disputed factual issues (People v Wright, 71 AD2d 585). Concur —Carro, J. P., Milonas, Ellerin, Ross and Asch, JJ.